Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty, following a tier III disciplinary hearing, of engaging in violent conduct, assaulting an inmate and possessing a weapon. Following an unsuccessful administrative appeal, he commenced this CPLR article 78 proceeding. During the pendency of this proceeding, the determination was administratively reversed and all references thereto were expunged from petitioner’s institutional record. In view of this, and since petitioner has received all the relief to which he is entitled, the matter is dismissed as moot (see Matter of Kalwasinski v Goord, 29 AD3d 1104, 1105 [2006]).
Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.